Case 1:20-cv-24693-DLG Document 1-1 Entered on FLSD Docket 11/16/2020 Page 1 of 12




                                   EXHIBIT

                                         “A”




                                                            EXHIBIT “A”

                      7300 N. Kendall Drive, Suite 450, Miami, FL 33156
                            TEL 305.230.4884 FAX 305.230.4844
                                  www.fairlawattorney.com
Filing Case 1:20-cv-24693-DLG Document 1-1 Entered on FLSD Docket 11/16/2020 Page 2 of 12
       # 114882165   E-Filed 10/13/2020 01:18:43 PM


                                                              IN THE CIRCUIT COURT OF THE
                                                              11TH JUDICIAL CIRCUIT IN AND FOR
                                                              MIAMI DADE COUNTY, FLORIDA

        MIGUEL ANGEL PENA

                   Plaintiff,

        vs.                                                   Case No.

        HIALEAH MOTEL, INC.,
        a Florida Profit Corporation

               Defendant.
        ________________________________________/

                                                 COMPLAINT

                 Plaintiff MIGUEL ANGEL PENA, (hereinafter “Plaintiff”) by and through his

        undersigned attorney hereby sues defendant HIALEAH MOTEL, INC, (hereinafter “Defendant”)

        a Florida profit Corporation (hereinafter, "Defendant"), and says:

                                         JURISDICTION AND VENUE

        1. This is an action for damages and other relief over $30,000 for unlawful termination committed

              by Defendant pursuant to pursuant to the Families First Coronavirus Response Act -

              Emergency Paid Sick Leave Act, H.R. 6201, 116th Cong. § 5102, et. seq. (2020), (hereafter

              “the FFCRA,” “EPSLA,” or “the Act”).

        2. Jurisdiction is proper within the Southern District of Florida pursuant to 28 U.S.C. §§ 1331

              and 1337.

        3. The claims asserted in this Complaint arose in Miami Dade County, Florida during the course

              of Plaintiff’s employment with Defendant.

        4. Venue is proper in this Court since Plaintiff was employed by Defendant in Miami-Dade,

              Florida.



                                                          1
Case 1:20-cv-24693-DLG Document 1-1 Entered on FLSD Docket 11/16/2020 Page 3 of 12




                                                 PARTIES

   5. Plaintiff at all times pertinent to this complaint resided within Miami-Dade Florida. Plaintiff

      is over the age of eighteen and otherwise sui juris.

   6. Defendant is a Florida corporation organized and existing in Florida with its principal place of

      business in Hialeah, Florida, and within the jurisdiction of this Court.

   7. At all times material hereto, Plaintiff was employed by Defendant.

   8. At all times pertinent hereto, Defendant, was covered by the Act, because it was engaged in

      commerce or in an industry or activity affecting commerce who employed fewer than 500

      employees, prior to the time period in which Plaintiff sought leave under the Act.

   9. At all times material hereto, Plaintiff was an eligible employee entitled to leave under the Act,

      based on the fact that he (a) attempted to take paid sick leave for being unable to work due to

      experiencing symptoms of COVID-19, and (b) was employed by Defendant for at least 30

      calendar days prior to seeking to exercise his right to FFCRA leave.

   10. All other conditions precedent to this action have been performed or have been waived.


                                      GENERAL ALLEGATIONS

   11. Plaintiff was employed by Defendant as a full-time maintenance worker from on or about

      February 2020 until on or about July 3, 2020.

   12. During his tenure, Plaintiff was considered an exceptional employee and had no significant

      history of performance, attendance, or disciplinary issues.

   13. On or about June 24th, 2020, Plaintiff began experiencing COVID-19 symptoms, including

      weakness, light-headedness, dizziness, and exhaustion.




                                                    2
Case 1:20-cv-24693-DLG Document 1-1 Entered on FLSD Docket 11/16/2020 Page 4 of 12




   14. For his own safety and that of those around him, Plaintiff notified Defendant he was

      experiencing symptoms attributed to COVID-19 and requested paid leave in order to seek

      diagnosis and to quarantine himself as required by the CDC guidelines.

   15. After receiving express notice of Plaintiff’s inability to work due to his experiencing COVID-

      19 symptoms and need to seek medical diagnosis, Defendant was required under the Act to

      provide Plaintiff paid sick leave.

   16. On or about June 29th, 2020, Plaintiff received the medical results detailing Plaintiff was

      negative for COVID-19. Plaintiff notified Defendant immediately of his ability to go back to

      work.

   17. On or about July 1, 2020, Plaintiff’s returned to work. Upon his return, Defendant gave

      Plaintiff job duties that were not part of his position.

   18. On or about July 3, 2020, Defendant discharged, disciplined, and/or otherwise discriminated

      against Plaintiff because of his request for leave under the Act. Any other reason for Plaintiff’s

      termination is merely pretext for Defendant’s unlawful termination of Plaintiff.

   19. The temporal proximity of Plaintiff’s written request for leave due to experiencing COVID-19

      symptoms and his termination creates the presumption that Defendant retaliated against

      Plaintiff for attempting to exercise his rights under the Act.

   20. As a result of this illegal termination, Plaintiff suffered damages including loss of his

      opportunity to earn employment wages, benefits, and other remuneration to which he was

      entitled.

   21. As a result of the foregoing, Defendant willfully violated the Act, denied Plaintiff his protected

      paid sick leave rights, and retaliated against him for seeking leave during the COVID-19 global

      pandemic.



                                                     3
Case 1:20-cv-24693-DLG Document 1-1 Entered on FLSD Docket 11/16/2020 Page 5 of 12




   22. Defendant did not have a subjective or objective good faith basis for their actions, and Plaintiff

       is therefore entitled to liquidated damages.

                                          COUNT I
                            UNPAID SICK LEAVE UNDER THE FFCRA

   23. Plaintiff, re-alleges and reaffirms paragraphs 1 through 22 as if fully set forth herein.

   24. At all times material hereto, Plaintiff was protected by the provisions of the FFCRA and

       EPSLA.

   25. At all times material hereto, Plaintiff was entitled to eighty (80) hours of paid sick leave under

       the Act.

   26. Defendant denied Plaintiff protected paid sick leave under the Act.

   27. Defendant failed and refused to pay Plaintiff for eighty (80) hours of paid sick time.

   28. As a result of Defendant’s violation of the Act, it is considered to have failed to pay minimum

       wages in violation of the Fair Labor Standards Act (“FLSA”), 29 U.S.C. § 206.

   29. Plaintiff is entitled to recover federal minimum wages of unpaid sick time in the amount of

       $480.00.

   30. As a result of Defendant’s willful violation of the Act, Plaintiff is entitled to an additional

       amount of $480.00 in liquidated damages.

   31. Therefore, as a result of Defendant’s willful violation of the Act, Plaintiff is entitled to a total

       amount of $960.00 for damages in unpaid sick leave.

   32. As a result of Defendant’s willful and unlawful violation of the Act, Plaintiff was required to

       retain the undersigned counsel and is therefore entitled to recover reasonable attorney’s fees

       and costs.


       WHEREFORE, Plaintiff requests that this court enter judgment against Defendant for:



                                                      4
Case 1:20-cv-24693-DLG Document 1-1 Entered on FLSD Docket 11/16/2020 Page 6 of 12




                  A.      Actual damages as a result of Defendant’s discriminatory actions;

                  B.      Punitive damages due to Defendant’s willful behavior;

                  C.      Compensatory damages;

                  D.      Injunctive relief where feasible;

                  E.      Attorney’s fees;

                  F.      Costs of this action; and

                  G.      Any other relief this Court deems proper.


                                     COUNT II
                       UNLAWFUL TERMINATION UNDER THE FFCRA

   33. Plaintiff re-adopts each and every factual allegation as stated in paragraphs 1-22 of this

      complaint as if set out in full herein.

   34. At all times relevant hereto, Plaintiff was protected by the provisions of the FFCRA and

      EPSLA.

   35. Defendant unlawfully discharged Plaintiff based upon Plaintiff’s exercise of his rights under

      the FFCRA by terminating him for attempting to take his protected FFCRA paid sick leave

      during the COVID-19 global pandemic, and further unlawfully discriminated and/or

      disciplined Plaintiff for same.

   36. At all times material hereto, Plaintiff was protected from unlawful discharge, discipline, or any

      other discriminatory manner taken against him under the Act.

   37. As a result of Defendant’s violation of the FFCRA, Defendant is considered to be in violation

      of the retaliation provision of the FLSA, 29 U.S.C. § 215(a)(3).

   38. As a result of Defendant’s willful violation of the FFCRA, Defendant is subject to the penalties

      under the FLSA, 29 U.S.C. § 216(b).



                                                      5
Case 1:20-cv-24693-DLG Document 1-1 Entered on FLSD Docket 11/16/2020 Page 7 of 12




   39. As a direct and proximate result of Defendant’s willful conduct, Plaintiff has suffered loss of

      back pay, loss of future pay, loss of reputation in the community, and has been otherwise

      damaged in an amount to be proven at trial.

   40. As a result of Defendant’s willful violation of the Act, Plaintiff is entitled to recover

      reinstatement to his prior position and/or recovery of lost future wages, recovery of his lost

      back wages to date, and an additional equal amount of lost wages in liquidated damages.

   41. As a result of Defendant’s willful and unlawful violation of the Act, Plaintiff was required to

      retain the undersigned and is obligated to pay it a reasonable fee. Pursuant to the Act, Plaintiff

      is entitled to recover his reasonable attorneys’ fees and costs against Defendant.


              WHEREFORE, Plaintiff requests judgment against Defendant as follows:

                  A.     Actual damages as a result of Defendant’s discriminatory actions;

                  B.     Declaring that Defendant has violated the FFCRA;

                  C.     Declaring that Defendant has violated the retaliation provision of 29 U.S.C.

                         § 215(a)(3).

                  D.     Punitive damages due to Defendant’s willful behavior;

                  E.     Compensatory damages;

                  F.     Injunctive relief where feasible;

                  G.     Attorney’s fees;

                  H.     Costs of this action; and

                  I.     Any other relief this Court deems proper.




                                                     6
Case 1:20-cv-24693-DLG Document 1-1 Entered on FLSD Docket 11/16/2020 Page 8 of 12




                                  DEMAND FOR JURY TRIAL

   Plaintiff, MIGUEL ANGEL PENA demands trial by jury on all issues and all counts of this

   Complaint so triable as a matter of right.


   Dated: October 13, 2020

                                                PEREGONZA THE ATTORNEYS, PLLC
                                                1414 NW 107th Ave,
                                                Suite 302
                                                Doral, FL 33172
                                                Tel. (786) 650-0202
                                                Fax. (786) 650-0200

                                                By: /s/Nathaly Saavedra
                                                Nathaly Saavedra, Esq.
                                                Fla. Bar No. 118315
                                                Email: nathaly@peregonza.com

                                                By: /s/Juan J. Perez
                                                Juan J. Perez, Esq.
                                                Fla. Bar No. 115784
                                                Email: juan@peregonza.com




                                                 7
Filing Case 1:20-cv-24693-DLG Document 1-1 Entered on FLSD Docket 11/16/2020 Page 9 of 12
       # 114882165   E-Filed 10/13/2020 01:18:43 PM



        FORM 1.997.         CIVIL COVER SHEET

        The civil cover sheet and the information contained in it neither replace nor supplement the filing
        and service of pleadings or other documents as required by law. This form must be filed by the
        plaintiff or petitioner with the Clerk of Court for the purpose of reporting uniform data pursuant
        to section 25.075, Florida Statutes. (See instructions for completion.)


                I.      CASE STYLE

                            IN THE CIRCUIT COURT OF THE ELEVENTH JUDICIAL CIRCUIT,
                              IN AND FOR MIAMI-DADE COUNTY, FLORIDA

        Miguel A. Pena
        Plaintiff                                                                Case #
                                                                                 Judge
        vs.
       Hialeah Motel Inc.
        Defendant



                II.     AMOUNT OF CLAIM
       Please indicate the estimated amount of the claim, rounded to the nearest dollar. The estimated amount of
       the claim is requested for data collection and clerical processing purposes only. The amount of the claim
       shall not be used for any other purpose.

        ☐ $8,000 or less
        ☐ $8,001 - $30,000
        ☐ $30,001- $50,000
        ☐ $50,001- $75,000
        ☐ $75,001 - $100,000
        ☒ over $100,000.00

                III.    TYPE OF CASE           (If the case fits more than one type of case, select the most
        definitive category.) If the most descriptive label is a subcategory (is indented under a broader
        category), place an x on both the main category and subcategory lines.




                                                          -1-
Case 1:20-cv-24693-DLG Document 1-1 Entered on FLSD Docket 11/16/2020 Page 10 of 12




   CIRCUIT CIVIL

   ☐ Condominium
   ☐ Contracts and indebtedness
   ☐ Eminent domain
   ☐ Auto negligence
   ☐ Negligence—other
         ☐ Business governance
         ☐ Business torts
         ☐ Environmental/Toxic tort
         ☐ Third party indemnification
         ☐ Construction defect
         ☐ Mass tort
         ☐ Negligent security
         ☐ Nursing home negligence
         ☐ Premises liability—commercial
         ☐ Premises liability—residential
   ☐ Products liability
   ☐   Real Property/Mortgage foreclosure
           ☐ Commercial foreclosure
           ☐ Homestead residential foreclosure
           ☐ Non-homestead residential foreclosure
           ☐ Other real property actions

   ☐Professional malpractice
         ☐ Malpractice—business
         ☐ Malpractice—medical
         ☐ Malpractice—other professional
   ☒ Other
         ☐ Antitrust/Trade regulation
         ☐ Business transactions
         ☐ Constitutional challenge—statute or ordinance
         ☐ Constitutional challenge—proposed amendment
         ☐ Corporate trusts
         ☐ Discrimination—employment or other
         ☐ Insurance claims
         ☐ Intellectual property
         ☐ Libel/Slander
         ☐ Shareholder derivative action
         ☐ Securities litigation
         ☐ Trade secrets
         ☐ Trust litigation


   COUNTY CIVIL

   ☐ Small Claims up to $8,000
   ☐ Civil
   ☐ Real property/Mortgage foreclosure
                                                     -2-
Case 1:20-cv-24693-DLG Document 1-1 Entered on FLSD Docket 11/16/2020 Page 11 of 12



   ☐ Replevins
   ☐ Evictions
         ☐ Residential Evictions
         ☐ Non-residential Evictions
   ☐ Other civil (non-monetary)

                                        COMPLEX BUSINESS COURT

  This action is appropriate for assignment to Complex Business Court as delineated and mandated by the
  Administrative Order. Yes ☐ No ☒

           IV.   REMEDIES SOUGHT (check all that apply):
           ☒ Monetary;
           ☒ Nonmonetary declaratory or injunctive relief;
           ☒ Punitive

           V.     NUMBER OF CAUSES OF ACTION: [ ]
           (Specify)

             2

           VI.     IS THIS CASE A CLASS ACTION LAWSUIT?
                   ☐ yes
                   ☒ no

           VII.    HAS NOTICE OF ANY KNOWN RELATED CASE BEEN FILED?
                   ☒ no
                   ☐ yes If “yes,” list all related cases by name, case number, and court.


           VIII. IS JURY TRIAL DEMANDED IN COMPLAINT?
                 ☒ yes
                 ☐ no

   I CERTIFY that the information I have provided in this cover sheet is accurate to the best of
   my knowledge and belief, and that I have read and will comply with the requirements of
   Florida Rule of Judicial Administration 2.425.

   Signature: s/ Juan J. Perez                            Fla. Bar # 115784
                   Attorney or party                                     (Bar # if attorney)

  Juan J. Perez                            10/13/2020
   (type or print name)                           Date




                                                   -3-
FilingCase 1:20-cv-24693-DLG Document 1-1 Entered on FLSD Docket 11/16/2020 Page 12 of 12
       # 115788255  E-Filed 10/28/2020 05:26:43 PM


                                          VERIFIED RETURN OF SERVICE


        State of Florida                                County of Miami-Dade                                          Circuit Court

        Case Number: 2020-022067-CA-01

        Plaintiff:
        MIGUEL ANGEL PENA
        vs.
        Defendant:
        HIALEAH MOTEL INC. a Florida Profit Corporation

        For:
        PEREGONZA LAW GROUP
        1414 NW 107TH AVE
        SUITE 302
        DORAL, FL 33172

        Received by Statewide Process Service, Inc on the 26th day of October, 2020 at 12:20 pm to be served
        on HIALEAH MOTEL INC C/O RAFAEL GARCIA, 7685 NW 12TH STREET, MIAMI, FL 33126.

        I, Eduardo E Ochoa, do hereby affirm that on the 28th day of October, 2020 at 10:35 am, I:

        served a CORPORATION by delivering a true copy of the SUMMONS AND COMPLAINT with the date
        and hour of service and servers initials and server # if any, endorsed thereon by me, to: FRANCIS PONS
        as ASSISTANT MANAGER EMPLOYEE authorized to accept service for Registered Agent at the address
        of: 7685 NW 12TH STREET, MIAMI, FL 33126 on behalf of HIALEAH MOTEL INC C/O RAFAEL
        GARCIA, Registered Agent, and informed said person of the contents therein, in compliance with Florida
        Statute §48.081(3)(a).




        I certify that I am over the age of 18, have no interest in the above action, and am a Certified Process
        Server, in good standing, in the judicial circuit in which the process was served. Under penalty of
        perjury, I declare that I have read the foregoing Affidavit of Service and that the facts stated in it are
        true to the best of my knowledge.. Notary not required pursuant to F.S. 92.525 (2)




                                                                                  Eduardo E Ochoa
                                                                                  Dade County CPS # 784

                                                                                  Statewide Process Service, Inc
                                                                                  5727 NW 7th Street
                                                                                  Suite 317
                                                                                  Miami, FL 33126
                                                                                  (786) 512-5440

                                                                                  Our Job Serial Number: OCH-2020001391


                                     Copyright © 1992-2020 Database Services, Inc. - Process Server's Toolbox V8.1t
